 In the Matter OfINTERNATIONALSHOE COMPANYandUNITED SHOEWORKERS,OF AMERICA,LOCAL 116-A, CIOCase No. 14-7R-936.-Decided May 5, 1944Mr. L. B. Brown,of St. Louis, Mo., for the Company.Mr. TPalter Shannon,of St. Louis, Mo.,Mr. Robert L. Boyd, Mr.'Emery Wilkey,andMr. George E. Troutt,ofMt. Vernon, Ill., forthe United.Mr. Chester FordandMr. Harry Hamm,ofMattoon, Ill., for °District 50.Mr. William Strong,of counselto the Board.'DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE'CASEUpon a petition duly filed by United Shoe Workers of America,Local 116-A, CIO, herein called _the United, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of International Shoe Company, Mt. Vernon, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Harold L. Hudson,Trial Examiner.Said hearing was held at St. Louis, Missouri, onApril 14, 1944.' The Company, the United; ,and Shoe" Workers ofDistrict 50, United Mine Workers of America, herein called District50, appeared and participated. ' All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the, hearing are free from prejudicial error, and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board. -Upon the entire record in the case, the Board makes the ' following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is engaged in the manufacture and sale of footwearand operates factories, tanneries, and other plants in numerous States56 N. L. R. B., No. 60.'298, 'INTERNATIONAL SHOECOMPANY299.of the United States, including a plant at Mt. Vernon, Illinois, withwhich alone we are here concerned.More than 75 percent of the rawmaterials used at the Mt. Vernon plant, and more than 75 percent ofthe finished products of that plant moved in interstate commerce.in1943.The products of the Company's Mt. Vernon plant in that yearwere valued in excess of $2,000,000.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act:II.THE ORGANIZATIONS INVOLVEDUnited Shoe Workers of America, Local 116-A, affiliated with theCongress of Industrial Organizations, and Shoe Workers of District50,United Mine Workers of America, are labor organizations ad-mitting to membership employees of the Company.,III.THE QUESTION CONCERNING REPRESENTATIONThe Company-,has!refused to grant recognition to the United as the.exclusive bargaining representative of certain of the Company's em-ployees because of the conflicting representation claims of District 50.The United points ,to an expired contract with the Company, whichwas in effect between May 21, 1942, and March 30, 1944, as indicatingthat it represents a substantial number of employees in the unit here-inafter found appropriate.The contract was executed following aconsent election on February 10, 1942, in which the United was selectedby a majority of the Company's employees in the appropriate unit.District 50 submitted 64 designation cards bearing apparentlygenuine signatures of employees of the Company, about 661'of whomwere in the appropriate unit on March 19, 1944.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the- parties,that all employees of the Company at its Mt. Vernon, Illinois, plant,excluding bonded watchmen, clerical employees, foremen, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-'ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within - themeaning of Section 9 (b) of the Act.'2 It is not clear whether the parties intend to include in the unit other watchmen,includingmilitarized watchmen,if such are employed at the plant.Militarized watchmen are to beexcluded from this unit,in accordance with our usual custom. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein; subject to the limitations and additions set forth in the-Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant to Article III, Section 9,.of National Labor Rela.tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with InternationalShoe Company, Mt. Vernon, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director. for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjecttoArticle III, Sections. 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees 1n1 the armed'forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by UnitedShoe Workers of America, Local 116-A, CIO, or by Shoe Workers ofDistrict 50, UMWA,2 for the purposes of collective bargaining, orby neither.2The unions have requested that their names appear on the ballot as shown above. The-request is granted.I